Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PUBLICIS GROUPE TO ACQUIRE BUSINESS INTERACTIF Move in France to Strengthen Publicis Groupes Leadership in Digital and Interactive Communications Acquisition by Publicis Groupe of the founding partners combined stake, representing 49% of the share capital of Business Interactif 10.10 euros per Business Interactif share; to be paid 50% in cash and 50% in Publicis Groupe shares Mixed Public Offer to be Filed Within the Coming Weeks Paris, June 14, 2007  An agreement was reached today between Publicis Groupe and the senior managers and founders of Business Interactif, Emmanuel Henrion and François de la Villardière under which they agree to sell to Publicis Groupe a block of shares accounting for approximately 49% of the capital of Business Interactif, a company listed on the Eurolist of Euronext Paris. Through this project, Business Interactif will join Digitas, the leader in digital and interactive communication, which became part of Publicis Groupe in January 2007. Business Interactifs employees council (Comité dentreprise) was consulted today on Publicis Groupes intention to acquire Business Interactif, and they gave a favourable opinion on this transaction. The Business Interactif Board of Directors met today and unanimously approved the project, considering it would benefit the company, its employees as well as its clients. The Board declared that it will formally recommend Business Interactif shareholders to tender their shares, after a satisfactory report of the independent expert, Associés en Finance, responsible for issuing the fairness opinion required by authorities. Subject to the completion of the conditions precedent
